In this case appellant seeks to engraft a resulting or constructive trust on certain lands in Dade County, the said trust being grounded on the doctrine announced by this Court in Quinn v. Phipps, 93 Fla. 805, 113 So. R. 419. Appellees on the other hand contend that a resulting or constructive trust was not proven and that, therefore, the case is ruled by Parramore v. Hampton, 55 Fla. 672, 45 So. R. 992. The Chancellor took the latter view and dismissed the bill of complaint.
We have examined the record and briefs of counsel carefully and find the view of the Chancellor well supported. To support his title to the lands on which the trust was sought to be engrafted appellant relies on a parole contract followed by possession by him while appellees contend that appellant was nothing more than a tenant at sufferance. The evidence on this point was in conflict but the chancellor resolved the conflict in favor of appellees and we are unable to say that he committed error in doing so. In the negotiations that took place between appellant and appellee, Gorman, no consideration passed from the former to the latter, they appear to have dealt at arm's length, and there was in law no such showing of loyalty and good faith due from the one to the other as would support a constructive trust. *Page 130 
The decree of the chancellor is therefore affirmed.
Affirmed.
ELLIS AND BROWN, J. J., concur.
WHITFIELD, P. J., AND STRUM AND BUFORD, J. J., concur in the opinion and judgment.